COURT OF CHANCERY
' OF THE
STATE OF DELAWARE

Date Submitted: March 9, 2016
Date Decided: March l7, 2016

Ryan Thomas Bechard
350 Industrial Drive
Mondovi, WI 54755

Re: 1MO Ryan Thomas Bechard and Family
C.A. No. l209]-VCG

Dear Mr. Bechard:

l have your "Verified Complaint for Release of Trustee, Accounting,
Declaratory, Special, Supplementary and General Relief Pursuant to 10 Del. C., C.
65" together with your "Statement of Good Cause", "Notice of Confidential Filing",
"Motion to Proceed Without Fees or Accrual of Fees", "Motion to Expedite" and
"Application to Proceed In Forma Pauperis". lt is clear that the current Complaint
is a refiling of your earlier "Amended Complaint for Release of Trustee, Accounting,
Declaratory, Special, Supplementary and General Relief Pursuant to Title 10 of the
DelaWare Code, Chapter 65" previously submitted and assigned to Master Ayvazian
as Acti0n No. ll657-MA. After Master Ayvazian denied your application to

proceed in forma pauperis and then recommended the Complaint be dismissed for

lack of subject matter jurisdiction in her Draft Report of February 2, 20l6, you had
the earlier action dismissed and then refiled, apparently in the hope that a different
judge would be assigned and a different result obtained. That hope was illusory. As
Master Ayvazian correctly found in her Draft Report of February 2, 2016, you do
not qualify for in forma pauperis treatment, your Complaint is incomprehensible and
you manifestly lack jurisdiction to bring this matter before a Court in Delaware. I
have attached the report of February 2, 2016 and adopt in this Letter Opinion the
facts therein, as applicable together with the reasoning in toto. Your action is
dismissed sua sponte for lack of subject matter jurisdiction, and your related motions
are dismissed as moot. To the extent that the foregoing requires and order to effect,

IT IS SO ORDERED.

Sincerely,

/s/ Sam Glasscock 111

Sam Glasscock III

COURT OF CHANCERY
OF THE

STATE OF DELAWARE

K|M E_ AYVAZ|AN cHANcERY c0uRTH0usE

34 The Circle
MASTER |N CHANCERY GEORGETOWN, DELAWARE19947

AND
NEW CASTLE COUNTY COURTHOUSE
500 NORTH K|NG STREET, SUlTE11400
W|LM|NGTON, DELAWARE 19980-3734

February 2, 2016
Ryan Thomas Bechard
3 50 Industrial Drive
Mondovi, Wisconsin 54755

RE: Ryan Thomas Bechard v. Rosa G. Rios and Rick Bell
C.A. No. 11657-MA

Dear Mr. Bechard:

l have reviewed your Amended Complaint for Release of Trustee,
Accounting, Declaratory, Special, Supplementary and General Relief pursuant to
Title 10 of the Delaware Code, ch. 65. You previously had submitted a complaint
with an in forma pauperis application that l reviewed last November. In a draft
report dated November 23, 20l5, I denied your application to proceed in forma
pauperis because your annual income exceeds l25% of the current poverty
guidelines for a household the size as yours. I also recommended that your
complaint be dismissed sua sponte for lack of subject matter jurisdiction. Your
Notice of Exceptions to the Master’s Draft report, which was received in the
Register in Chancery on December 4“‘, was filed on December 8“‘. On the same

date, a Motion to Expedite and a Motion for De Novo Review were filed.

Page l of 5

 

Thereafter, on December Zlst, your Amended Complaint was filed, along with a
"Motion to V0luntarily Dismiss Original Complaint," a "Motion to Proceed with
Accrual of Fees," a "Motion to Seal and for Confidential Treatment," and a
"Moti0n to Expedite." The procedural posture of this case is unusual, to say the
least, but l have concluded that it would be in the interest of judicial economy to

treat your Amended Complaint as your brief on exceptions to the Master’s Draft

Report.

In your Amended Complaint, you again appear to be accusing Rosa G. Rios,
the current Treasurer of the United States,l of perpetrating a fraud on individuals
born in the United States through the use of certificates of live birth and social
security cards. According to your Amended Complaint, your social security
number was used to force you to become a surety debtor to the "CoLB [Certificate
of Live Birth] person-corporation business entity and its associated social
insurance policy" under the "Federal Reserve Act," the "Trading with the Enemy
Act," and the "Emergency Banking Act." You further allege that the bottom
portion of the "long form" of your original certificate of live birth contains

corporation and banking information, but only the upper portion of the form is

l The other named defendant is "Rick Bell, CEO of Harvard Business Services,
lnc., the registered agent of ‘United States Treasury/U.S. Treasury Inc.,’ a
Delaware Corporation, file no. 2221617, located at 16192 Coastal Hwy, Lewes,
Delaware, l9958  ."

Page 2 of 5

revealed on the copy that is attached as Exhibit 2 to your Amended Complaint.
You also appear to consider yourself as the unwilling trustee of an implied trust,
the res being the "CoLB/Social Insurance Policy," by virtue of having used your
social security number to get a job and obtain a bank account. You do not consider
yourself to be a citizen of the United States although you admit that you, your wife,

children and other family members were born in the State of Wisconsin, as shown

by the birth certificates in Exhibit 2.

You are seeking the following relief from this Court: (l) individual decrees
for you and your family members declaring that they are released as trustees from
the above business entities under lO Del. C. §§ 6502 and 6504; (2) an order of
discovery compelling the Registrar of "Wisconsin Vital Records" to deliver to
this Court the original Certificates of Live Birth (copies of which are attached in
Exhibit 2); (3) individual decrees for you and your family members declaring your
status as nationals of the nation-state Wisconsin; (4) an accounting from
Defendants of all monies collected, received or obtained in any way from the
business and transactions associated with the above person-corporation business
entities, estates and every account associated with you and your family members,

both living and deceased; (5) recovery of the monies, in specie, revealed by the
accounting, "with interest thereon and treble"; and all the costs of the action under

10 Del. C. § 6508; (6) damages for fraud and libel; (7) an order forming a trust for

Page 3 of 5

you, as the cestui qui trust, appointing a trustee, and placing the monies recovered
in said trust; and (8) an order directing John F. Kerry, Secretary of State, to put the
names of you, your wife and children, in their "diplomatic list, also known as the
Blue List" under 8 CFR § l0l.3, to direct the passport department to issue and
deliver your diplomatic passport books and cards with your special requests,z and
to order the issuance and delivery to each of the above passport applicants (a) a
diplomatic identification card, blue color coded, (b) a personal tax exemption card
for exemption for all purchases, and (c) three sets of diplomatic identification

plates for your three cars, by next day service.

Again, it does not appear that any of the alleged acts of which you complain
occurred in Delaware. The defendant named in your complaint, Rosa G. Rios, is
the current Treasurer of the United States, who is based in Washington, D.C.
Although you have named as a defendant Rick Bell, CEO of Harvard Business

Services, which is located in Lewes, Delaware, Bell is named only in his alleged

2 The special requests are: (l) the passports are to be diplomatic passports with a
green cover; (2) the endorsements page is to bear a national endorsement seal; (3)
under "Nationality" of the passport book and card, it will list: Wisconsin; (4) the
diplomatic passport books and passport cards will bear their blue color coded
"diplomatic agent/officer" level immunities insignia according to your "non-citizen
national" status and resulting "foreign diplomatic officer" status; (5) the RFID chip
of the passport books and cards will properly reflect "n0n-citizen national" status
and "diplomatic agent/officer" level immunities; and (6) anything else related to
"non-citizen national" status and "diplomatic agent/officer" level immunities and
privileges available must be added to the diplomatic passport books and cards.

Page 4 of 5

capacity as agent of the United States Treasury/United States Treasury, Inc., which
may be an existing corporation, but it is a Delaware corporation. The Department
of the Treasury is an executive department of the United States Federal
Government, established by an Act of Congress in 1789. The Department of the
Treasury is not the same entity as a Delaware corporation that bears a name which
is similar to it. This Delaware corporation is not the same entity that committed
the acts of fraud of which you complain. Nor were you denied an opportunity to
see your original certificate of live birth in Delaware; this event allegedly took

place in Wisconsin, where you were born.

I am again recommending that the Court sua sponte dismiss your complaint
for lack of subject matter jurisdiction, and that the related motions be dismissed as

moot. I refer you to Court of Chancery Rule 144 for the process of taking

exception to a Master’s Final Report.

Respectfully,
/s/ Kim E. Ayvazian

Kim E. Ayvazian
Master in Chancery

KEA/kekz

Page 5 of 5